2021 UT 56


                              IN THE

     SUPREME COURT OF THE STATE OF UTAH

                         STATE OF UTAH,
                            Appellee,
                                v.
                        HOLLY SPEIGHTS,
                          Appellant.

                          No. 20190492
                    Heard February 10, 2021
                    Filed September 16, 2021

                        On Direct Appeal

                     Fourth District, Provo
                 The Honorable M. James Brady
                        No. 181401849

                            Attorneys:
  Sean Reyes, Att’y Gen., Nathan H. Jack, Asst. Solic. Gen., Salt
    Lake City, Chase T. Hansen, Poponatui M. Sitake, Provo,
                          for appellee
           Douglas J. Thompson, Provo, for appellant


  JUSTICE PETERSEN authored the opinion of the Court, in which
  CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE, JUSTICE
              HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE PETERSEN, opinion of the Court:
                       INTRODUCTION
    ¶1 Upon responding to a 911 call complaining of a person
trying to enter a private residence and banging on doors and
windows, two officers encountered a Ford Explorer that looked
like it might be connected to the disturbance. To determine how
long the vehicle had been there, one officer touched the hood to
assess the temperature of the engine. For the same reason, the
other officer reached into the wheel well on two occasions. At
trial, both officers testified that the engine felt hot.
                        STATE V. SPEIGHTS
                      Opinion of the Court

   ¶2 Appellant Holly Speights argues that under U.S.
Supreme Court precedent, the officers’ touches of her vehicle
constitute searches under the Fourth Amendment. She asserts that
the officers lacked probable cause to search her vehicle, and
therefore their testimony about her engine’s temperature should
have been excluded at trial.
   ¶3 We ultimately do not resolve this question, however,
because even assuming the officers’ conduct amounted to Fourth
Amendment searches, we conclude that the automobile exception
applies and, at a minimum, the final touch of the wheel well was
supported by probable cause. And as Speights does not dispute
the State’s argument that the third touch was an independent
source of the evidence, the testimony about the engine’s
temperature was admissible. We affirm.
                        BACKGROUND1
   ¶4 In the early hours of one June morning, someone began
ringing the doorbell and pounding on the front door of a
townhome in American Fork. When neither of the residents—a
husband and wife—answered the door, the person began banging
on the window to the couple’s bedroom and then returned to the
front door. The person then proceeded to the back door and the
husband asked who was there. The person’s inaudible response
“sounded like a woman.” The wife called 911 and relayed this
information, including that she heard the person “check the
knobs” to the doors.
   ¶5 Officer Nelson and Sergeant Stowers arrived separately
within “a few minutes” of being dispatched and began
investigating. Stowers noticed a Ford Explorer “parked partially
on the grass and partially on some cement” near the visitor
parking and community mailboxes. The vehicle was very close to
the townhome—the couple could see it through their window.2

__________________________________________________________
   1 On appeal from a jury trial, “‘we review the record facts in a
light most favorable to the jury’s verdict and recite the facts
accordingly.’ We present conflicting evidence only as necessary to
understand issues raised on appeal.” State v. Holgate, 2000 UT 74,
¶ 2, 10 P.3d 346 (citation omitted).
   2Though the wife could see the vehicle from her bedroom
window, she did not see anyone driving or parking it.


                                2
                        Cite as: 2021 UT 56
                       Opinion of the Court

The vehicle was unoccupied, although the driver’s side door “was
latched but not completely closed” and the interior lights were on.
Stowers noticed a bottle of liquor that was partially full on the
driver’s side floorboard. He did not see keys in the ignition or
elsewhere inside the vehicle. Stowers “put [his] hand up
underneath the wheel well on the driver’s side,” “far back enough
that [his] hand was right next to and touching the metal of the
inside” of the wheel well. He noticed that the engine compartment
“was hot.”
   ¶6 Nelson also noticed the odd manner in which the vehicle
was parked—“not in a parking stall, partially on the grass,
partially over a sidewalk”—and that the car’s interior lights were
on. He then placed his hand on the hood and found it was “hot to
the touch.”
    ¶7 Nelson and Stowers separated and spent approximately
fifteen minutes looking for the driver of the Explorer, with no
luck. When they reconvened at the vehicle, “[n]othing had
changed . . . . It looked like it hadn’t been disturbed since [they]
had last been there,” except that its “interior lights were no longer
on.” Stowers again felt under the wheel well and noted “it was
still warm.” Nelson observed what appeared to be “smears” from
“hand mark[s]” and “clothing” on the car, which indicated to him
that “somebody was possibly stumbling” and had used the
vehicle to stay steady.
   ¶8 The townhome residents noticed that the door to their
garage was open, which was unusual. They gave the officers
permission to search the garage, and Stowers and Nelson entered.
Inside, they discovered a woman “lying on a child’s inflatable . . .
bouncy house.” They eventually identified the woman as Holly
Speights.
    ¶9 The officers turned on the garage lights and saw a red
camping chair set up next to Speights. On the chair were keys to a
Ford lying within arm’s reach. The officers did not see any alcohol
in the garage. Speights was slurring her words, “having a difficult
time putting sentences together,” and was unable to stand up
straight. She would not comply with commands to show her
hands and refused to identify herself. She kept telling the officers
to “get out of her home.” As Nelson searched Speights, he smelled
alcohol and urine. The officers determined it was unsafe to
conduct field sobriety tests because Speights could not stand
upright on her own.


                                 3
                         STATE V. SPEIGHTS
                       Opinion of the Court

   ¶10 The Ford Explorer was unregistered, but when contacted
the prior owner said he had recently sold it. Speights confirmed it
was hers and that she had bought it “a few months” prior.
However, she denied driving or being inside her vehicle and told
the officers she had “been home all day,” “in [her] bed in [her]
garage,” and “in the garage smoking a cigarette.” The officers did
not interview anyone at Speights’s house to determine whether
she indeed had been home all day or whether anyone else had
access to the vehicle.
   ¶11 The officers detained Speights and impounded her
vehicle. Nelson took her to the police station for suspected driving
under the influence. Because Speights did not provide a sufficient
sample for the “intoxilyzer” test, Nelson sought and received a
search warrant to obtain blood and urine samples. Speights’s
blood sample later revealed a blood alcohol content of 0.17.
    ¶12 The State charged Speights with, among other things,
driving under the influence. And the case eventually proceeded to
a jury trial.
   ¶13 The night before trial, Speights filed a motion to suppress
evidence that her Explorer’s hood had been hot on the night in
question. She argued that Nelson’s touch of the hood was an
unconstitutional search.3 Speights relied upon United States v.
Jones, in which the U.S. Supreme Court held that the government
had conducted an unconstitutional search when it attached a GPS
device to the underbody of a suspect’s vehicle without a warrant.4
See 565 U.S. 400, 404 (2012). Referencing Jones, Speights argued
that the touch to the hood of her vehicle was a trespass on her
property for the purpose of obtaining information, making it a

__________________________________________________________
   3 Because the motion was filed after the seven-day requirement
under rule 12(c) of the Utah Rules of Criminal Procedure, Speights
argued there was good cause for the late filing. See UTAH R. CRIM.
P. 12(c)(1)(B) (providing that motions to suppress evidence “shall
be raised at least 7 days prior to the trial”).
   4 In United States v. Jones, the Supreme Court relied on common
law trespass principles, determining that attaching a GPS device
to the underbody of a car for twenty-eight days was a search
because the government trespassed upon private property for the
purpose of obtaining information. 565 U.S. 400, 404. (2012).


                                 4
                        Cite as: 2021 UT 56
                       Opinion of the Court

search under the Fourth Amendment. She asserted that the
officers did not have probable cause for this warrantless search, so
it was unconstitutional and the evidence of her vehicle’s
temperature should be suppressed.
    ¶14 The State opposed the motion. It first argued that the
motion was untimely, see supra ¶ 13 n.3, but asked the trial court
to rule on the merits nonetheless. As to the merits, the State relied
on Katz v. United States and its progeny, which established a
standard that a search under the Fourth Amendment occurs when
the government intrudes on a person’s “reasonable expectation of
privacy.” 389 U.S. 347, 360 (1967) (Harlan, J., concurring). Among
other things, the State argued that Speights had no reasonable
expectation of privacy because the vehicle was suspiciously
parked in a shared community area.
    ¶15 The trial court denied the motion as untimely under rule
12(c) of the Utah Rules of Criminal Procedure. However, the court
proceeded to the merits and concluded Jones was inapplicable to
this set of facts based on “the nature of the touching, the nature of
the information that was being gathered and the purposes for it.”
   ¶16 The jury heard the evidence as presented above. After
Stowers and Nelson testified, Speights renewed her motion to
suppress. She asserted that the officers’ contacts with her car were
“much more intrusive . . . and different” than she understood
when she initially filed her motion to suppress.5 She urged the
court to apply Jones and find the officers’ contacts with her vehicle
to be unconstitutional searches. The State again argued that
because of the vehicle’s location and how it was parked, Speights
had no expectation of privacy.
    ¶17 The trial court took the matter under advisement and
denied the motion the following day, explaining that even if there
had been a search, “it was reasonable” and thus not in violation of
the Fourth Amendment. Speights did not put on a defense and the
parties rested. The jury convicted Speights of driving under the
influence.
   ¶18 Speights then moved for a new trial, arguing “her right to
be free from unreasonable search and seizure” was violated and

__________________________________________________________
   5 In her initial motion to suppress, Speights had challenged
only Nelson’s contact with the hood of her car. See supra ¶ 13.


                                 5
                          STATE V. SPEIGHTS
                        Opinion of the Court

the evidence of her vehicle’s temperature “had a substantial
adverse effect on her rights.”6 She again argued that under Jones,
the officers’ contacts with her vehicle were warrantless searches
that violated the Fourth Amendment.
   ¶19 After oral argument, the trial court denied the motion.
But this time, the court found that when the officers touched
Speights’s vehicle, they had committed a trespass under the
common law. The court also said there had been no “probable
cause before [the officers] touched the vehicle” but determined
such a finding was unnecessary “because the action they took . . .
was not unreasonable in terms of a Fourth Amendment [s]earch.”
In other words, because the court determined the trespass was
“reasonable,” it did not offend the Fourth Amendment.
    ¶20 Speights timely appealed, contending the trial court erred
when it denied her motions to suppress the evidence obtained
when the officers touched her vehicle and when it denied her
related motion for a new trial. The court of appeals certified the
case to us.
   ¶21 We exercise jurisdiction under Utah Code section 78A-3-
102(3)(b).
                    STANDARDS OF REVIEW
    ¶22 “We review the district court’s Fourth Amendment ruling
de novo.” State v. Anderson, 2015 UT 90, ¶ 7, 362 P.3d 1232. And
the court’s denial of a motion for a new trial is reviewed for a
“clear abuse of discretion,” with its factual findings reviewed for
clear error and its application of legal standards reviewed for
correctness. State v. Pinder, 2005 UT 15, ¶ 20, 114 P.3d 551
(citations omitted).
                             ANALYSIS
   ¶23 Speights argues that the trial court erred when it denied
her motions to suppress and her motion for a new trial. Each
motion depended on her argument that the officers’ momentary



__________________________________________________________
   6  “The court may, upon motion of a party or upon its own
initiative, grant a new trial in the interest of justice if there is any
error or impropriety which had a substantial adverse effect upon
the rights of a party.” UTAH R. CRIM. P. 24(a).


                                   6
                        Cite as: 2021 UT 56
                       Opinion of the Court

touches to the exterior7 of her vehicle to determine whether it had
recently been driven were unconstitutional searches under United
States v. Jones, 565 U.S. 400 (2012). We discuss this U.S. Supreme
Court decision and its interaction with the reasonable-
expectation-of-privacy analysis established in Katz v. United States,
389 U.S. 347 (1967), and its progeny. But we ultimately conclude
that we need not determine whether the officers’ contacts with
Speights’s vehicle constitute searches under Jones, because even
assuming they do, the automobile exception applies and there
was probable cause for—at the very least—the final touch of the
vehicle. And Speights does not dispute that the final touch of the
wheel well was an independent source of the evidence that her
engine was hot.
                  I. UNITED STATES V. JONES
    ¶24 In United States v. Jones, the U.S. Supreme Court held that
the government conducted an unconstitutional search when
officers attached a GPS device to the underbody of the
defendant’s vehicle without a warrant. 565 U.S. 400, 404 (2012).
The device was used to monitor the vehicle’s movements over the
course of twenty-eight days. Id. at 403.
    ¶25 The Court first addressed the text of the Fourth
Amendment, which “provides in relevant part that ‘[t]he right of
the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be
violated.’” Id. at 404 (alteration in original) (quoting U.S. CONST.
amend. IV). The Court stated that a vehicle is indisputably an
“effect” as contemplated by the Fourth Amendment, so it is
constitutionally protected against unreasonable searches and
seizures. Id. It then explained that its early “Fourth Amendment
jurisprudence was tied to common-law trespass” and that the

__________________________________________________________
   7 Speights does not distinguish between the touch to the hood
and the touches to the wheel well of her vehicle—in her eyes, they
are equally trespassory. Because Speights does not assign any
constitutional significance to the distinction between the touches
to the wheel well and the hood, we refer to them collectively as
contact with the “exterior” of the vehicle. In this context, we use
“exterior” to delineate anything that can be reached without
opening the closed compartments of a vehicle (such as the hood,
doors, or trunk).


                                 7
                         STATE V. SPEIGHTS
                       Opinion of the Court

“physical intrusion” of attaching a GPS device to a vehicle
undoubtedly “would have been considered a ‘search’ within the
meaning of the Fourth Amendment when it was adopted.” Id. at
404–05.
   ¶26 The Court then explained that a trespass to property
combined with an attempt to obtain information is a search under
the Fourth Amendment. Id. at 408 n.5. So the Court held that the
government’s attachment of the GPS unit to the defendant’s car
was a search under the Fourth Amendment because the
“[g]overnment physically occupied private property for the
purpose of obtaining information.” Id. at 404.
   ¶27 In the opinion, the Court stated that Katz v. United States,
389 U.S. 347 (1967), which focused the Fourth Amendment
analysis on whether there had been an infringement on an
individual’s reasonable expectation of privacy, was a
“deviat[ion]” from its early property-based approach. Jones, 565
U.S. at 405–07. But it clarified that “Katz did not repudiate” the
property-based inquiry; instead, Katz augmented the analysis. Id.
at 406–07. The Court explained that both the Katz focus on a
person’s reasonable expectation of privacy and the property-
based trespass test coexist. Id. at 409 (“[T]he Katz reasonable-
expectation-of-privacy test has been added to, not substituted for,
the common-law trespassory test.”).
    ¶28 Looking to the circumstances here, there are three alleged
searches at issue: Stowers’s touch of the wheel well when he first
encountered the vehicle, Nelson’s touch of the hood shortly
thereafter, and Stowers’s second touch of the wheel well after the
officers searched the surrounding area and noticed the vehicle’s
interior lights had turned off. Speights does not differentiate
between the various instances of contact with the Explorer. And
she argues that both types of touches—to the hood and to the
wheel well—are equally invasive and trespassory under Jones. So
we do not address whether the difference between a touch to the
hood and a touch inside a vehicle’s wheel well carries
constitutional significance. We note that both touches are to the
exterior of the vehicle, in the sense that the officers did not open
any closed compartment such as the hood, doors, or trunk. See
supra ¶ 23 n.7.
    ¶29 Under Jones, an officer’s touch of the exterior of a vehicle
would be considered a search if it amounted to a trespass for the
purpose of obtaining information. Jones, 565 U.S. at 408 n.5 (“A
trespass on ‘houses’ or ‘effects,’ or a Katz invasion of privacy, is

                                 8
                        Cite as: 2021 UT 56
                       Opinion of the Court

not alone a search unless it is done to obtain information; and the
obtaining of information is not alone a search unless it is achieved
by such a trespass or invasion of privacy.”). It is undisputed that
the officers here touched the vehicle to obtain information—
specifically, to assess whether the engine was warm and thus
whether the Explorer had been driven recently. So the remaining
question is whether each touch was a trespass.8
    ¶30 The reach of Jones’s holding on this point remains
unsettled. In support of its conclusion that the attachment of a
GPS device to a vehicle would have been considered a common
law trespass at the time the Fourth Amendment was adopted, the
Supreme Court did not elaborate upon the trespass standard it
was applying. Id. at 404–05. The Court stated only that Jones’s
holding was a return to Fourth Amendment jurisprudence that
was based on common law trespass principles from the founding
era. Id. at 405. But at least one scholar has argued that this does
not clarify the standard because, at the time the Fourth
Amendment was ratified, there was no uniform understanding of
trespass in the United States. See Laurent Sacharoff, Constitutional
Trespass, 81 TENN. L. REV. 877, 910 (2014) (claiming that although
Jones “suggested courts should draw upon some common law of
trespass circa 1791 when the Fourth Amendment was ratified,” by
that time, “each state had developed its own property and


__________________________________________________________
   8  In denying Speights’s initial and renewed motions to
suppress, the trial court did not address whether the officers’
actions constituted a trespass for two reasons. First, it found the
nature and purpose of the touches and the information gathered
to be distinct from the conduct in Jones. Second, it concluded that,
even if the officers had conducted a search, the search did not
violate the Fourth Amendment because there was “reasonable
suspicion”—as opposed to probable cause—under the
circumstances.
    But upon Speights’s motion for a new trial, the court found
that the officers did commit a trespass because they had
“touch[ed] an object under common law.” The court then excused
the purported trespass after it had balanced “the nature of the
trespass,” the “expectation of privacy,” and “the impact of the
trespass,” ultimately concluding again that the trespass was
“reasonable,” and not in violation of the Fourth Amendment.


                                 9
                         STATE V. SPEIGHTS
                       Opinion of the Court

trespass law . . . [which] differed from state to state and from the
common law of England”).
    ¶31 And a review of how Jones has been applied by lower
federal courts reveals some inconsistency. Some courts have
extended Jones to include brief touches to a vehicle’s exterior. See
United States v. Richmond, 915 F.3d 352, 359 (5th Cir. 2019)
(determining an officer’s tap of a vehicle’s wobbly tire to be a
search under Jones); Taylor v. City of Saginaw, 922 F.3d 328, 333 (6th
Cir. 2019) (concluding that a parking enforcement officer chalking
tires to determine how long cars had been parked was a search
under Jones).9
    ¶32 But at least one federal district court has refused to
extend Jones to a situation similar to the one presented here. In
United States v. Owens, a federal district court found that an
officer’s “momentary contact with the exterior of the hood of the
Defendant’s vehicle” did not offend the Fourth Amendment
under Jones. 2015 WL 6445320, at *9 (D. Me. Oct. 23, 2015), aff’d on
other grounds, 917 F.3d 26 (1st Cir. 2019). The court determined it
was “a stretch to describe this type of momentary contact with the
outside of an inanimate object as an ‘intrusion’ upon the
Defendant’s effect.” Id.



__________________________________________________________
   9 We note that in neither case did the court’s finding of a search
under Jones lead to the conclusion that the defendant’s Fourth
Amendment rights were violated. In United States v. Richmond, the
Fifth Circuit determined that the car’s wobbly tire, the defendant’s
erratic driving, and the tire’s stripped bolts gave the officer
probable cause to believe the tire posed a public safety risk, so the
drugs recovered after the officer tapped the tire were admitted
into evidence. 915 F.3d 352, 359–60 (5th Cir. 2019). And in Taylor,
the court said it was not holding that “chalking [tires] violates the
Fourth Amendment.” Taylor v. City of Saginaw, 922 F.3d 328, 336
(6th Cir. 2019). Rather, the court explained it was holding only
that at that stage in the litigation—on appeal from a motion to
dismiss—neither the community caretaking exception nor the
automobile exception applied to excuse the warrantless search. Id.
And upon remand, the district court found the search
constitutional under the administrative search exception. Taylor v.
City of Saginaw, 2020 WL 3064448, at *7–8 (E.D. Mich. June 9, 2020).


                                 10
                        Cite as: 2021 UT 56
                       Opinion of the Court

   ¶33 These cases suggest that the scope of Jones remains
unresolved. Ultimately, however, we need not decide whether a
police officer touching a car’s hood or inner wheel well has
committed a trespass as contemplated in Jones—and therefore
conducted a search if the touch was made to obtain information.
This is because, even assuming each of the officers’ touches to
Speights’s vehicle were searches for Fourth Amendment
purposes, the automobile exception applies here and there was
clearly probable cause for at least Officer Stowers’s final touch of
the wheel well.
              II. THE AUTOMOBILE EXCEPTION
    ¶34 As discussed above, when ruling upon the motion for a
new trial, the trial court concluded that the officers had
committed a trespass under the common law.10 Although the
officers did not have a warrant, the court did not analyze whether
an exception to the warrant requirement applied. The court did
state that there had been no “probable cause before [the officers]
touched the vehicle.” But in doing so, the court did not
distinguish between the three touches of the vehicle or analyze the
totality of the circumstances with regard to each one. It then went
on to conclude that a finding of probable cause was unnecessary
“because the action they took . . . was not unreasonable in terms of
a Fourth Amendment [s]earch.” In other words, the court
determined the trespass was “reasonable” and therefore did not
offend the Fourth Amendment.
    ¶35 The trial court’s legal analysis was incorrect, but we agree
with the result of its ruling. While the court was correct that the
“ultimate touchstone of the Fourth Amendment is
‘reasonableness,’” Brigham City v. Stuart, 547 U.S. 398, 403 (2006)
(citation omitted), warrantless searches are “presumptively
unreasonable,” Katz v. United States, 389 U.S. 347, 361 (1967)
(Harlan, J., concurring). So assuming the touches of Speights’s
vehicle were searches, the court should have determined whether

__________________________________________________________
   10 When ruling on the motions to suppress, the court declined
to determine whether there was probable cause to touch the
vehicle because it concluded Jones did not apply. However,
because in its ruling on the new trial motion the court concluded
there was a trespass and also addressed probable cause, we focus
on that ruling. See supra ¶ 29 n.8.


                                11
                         STATE V. SPEIGHTS
                       Opinion of the Court

there was an applicable exception to the warrant requirement. See
State v. Christensen, 676 P.2d 408, 412 (Utah 1984) (explaining that
in the face of a warrantless search, the district court must
determine whether there was “evidence showing an exception to
the warrant requirement” when ruling on a motion to suppress
evidence of that search).
    ¶36 We conclude that the automobile exception applies here.
See Carroll v. United States, 267 U.S. 132, 153 (1925) (excusing
warrantless searches of automobiles “where it is not practicable to
secure a warrant, because the vehicle can be quickly moved”). The
automobile exception permits a warrantless search of a vehicle
when law enforcement officers have probable cause to believe the
vehicle contains “evidence of a crime.” Christensen, 676 P.2d at
411. “Probable cause exists where the facts and circumstances
within the officer’s knowledge and of which they had reasonably
trustworthy information are sufficient in themselves to warrant a
[person] of reasonable caution in the belief that an offense has
been or is being committed.” State v. Worwood, 2007 UT 47, ¶ 34,
164 P.3d 397 (citation omitted). The determination of probable
cause is a fact dependent inquiry that depends on the totality of
circumstances. See State v. Poole, 871 P.2d 531, 534 (Utah 1994); see
also State v. Dorsey, 731 P.2d 1085, 1088 (Utah 1986).
    ¶37 Even assuming there was no probable cause for the first
touch of the wheel well and the hood of the vehicle, an
examination of the totality of the circumstances surrounding
Stowers’s second touch inside the wheel well establishes that it
was supported by probable cause. The officers had responded to a
911 call complaining of a person acting erratically, including
banging on doors and windows and turning knobs to the doors of
a private residence. When the officers arrived at the complainants’
townhome, they encountered a vehicle close by that was parked
recklessly—partially on the grass and partially on the sidewalk.
Both officers observed that the interior dome light was on and the
driver’s side door was latched but not fully closed. They also saw
a partially full bottle of liquor on the floor. And when the officers
returned from searching the area, the vehicle was undisturbed,
except that the interior light had turned off. This signified to the
officers that the vehicle had been occupied recently—perhaps
around the time of the complained-of behavior. At that point,




                                 12
                        Cite as: 2021 UT 56
                       Opinion of the Court

Stowers reached into the wheel well for the final time and
observed that the vehicle was radiating heat.11
    ¶38 Speights contends the circumstances before Stowers’s
final touch do not establish probable cause to believe the vehicle
had been operated by an intoxicated person. But the standard is
not whether the police have probable cause to believe the vehicle
contains evidence of the crime with which the defendant is
ultimately charged—in this case, driving under the influence. The
correct standard is whether there is probable cause to believe the
vehicle contains evidence of a crime. See, e.g., United States v.
Richmond, 915 F.3d 352, 359–60 (5th Cir. 2019) (determining that
probable cause to believe a wobbly tire posed a safety risk
supported an officer’s tap of the tire, which led to the discovery of
narcotics).
    ¶39 When Stowers touched inside the wheel well the second
time, he had probable cause to believe that the Explorer was
related to the 911 call reporting a disturbance of the peace—given
that the vehicle was recklessly parked close by the complainants’
house, it contained an open bottle of liquor on the driver’s
floorboard, the driver’s door was latched but not fully closed, and
it appeared to have been recently “parked” because the interior
light automatically turned off while the officers were there. Under
these circumstances, Stowers had probable cause to believe that
the Explorer would contain evidence of the identity of the person
who was disturbing the peace.
   ¶40 The State argues in its appellee brief that the third touch
was an independent source of the evidence that the Explorer’s
engine was warm, making this evidence admissible. Speights does
not respond to this argument in her reply brief.
    ¶41 Exclusion is not necessary when evidence was obtained
“‘through independent and lawful activity’—in other words,
through an independent source.” Worwood, 2007 UT 47, ¶ 43
(citation omitted). Thus, evidence is admissible “if there is, in
essence, an untainted version of the evidence.” State v. Topanotes,

__________________________________________________________
   11Because the trial court did not make detailed factual findings
as to the chronology of the events, we pieced together this
chronology based on the parties’ briefing and the trial transcript.
At oral argument, Speights’s counsel did not dispute this
chronology.


                                 13
                        STATE V. SPEIGHTS
                      Opinion of the Court

2003 UT 30, ¶ 13, 76 P.3d 1159. And Speights has not responded to
the State’s argument that the final touch inside the wheel well was
an independent source of this evidence.
   ¶42 Accordingly, we conclude that evidence of the engine’s
temperature was admissible because the automobile exception
applies, the final touch of the wheel well was supported by
probable cause, and Speights has not disputed that it was an
independent source of this evidence.
                         CONCLUSION
    ¶43 The Supreme Court has clarified that both the Katz
reasonable-expectation-of-privacy analysis and the Jones trespass
analysis are relevant to the question of whether a search has
occurred under the Fourth Amendment. However, we do not
decide here whether a momentary touch to the exterior of a
vehicle to obtain information constitutes a search under United
States v. Jones, 565 U.S. 400 (2012). This is because, even if the
officers’ contacts with the vehicle here were searches, the
automobile exception applies, and the final touch of the vehicle
was supported by probable cause and provides an independent
source of the evidence.
   ¶44 We affirm.




                                14